DETAILED ACTION
This Office Action is in response to communication made on October 25, 2022. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1-9 and 11-19 are pending in this Application.
Claims 1 and 11 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed October 25, 2022, have been fully considered.
The Applicant argues on page 7 that “Madden and Bruck, whether viewed individually or in combination, fail to disclose each and every limitation recited by amended claim 1". The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madden et al (US Patent Application Pub. No. 2019/0356505 A1) hereinafter Madden, in view of Bruck et al (US Patent Application Pub. No. 2018/0070210 A1) hereinafter Bruck, and in further , in view of Jacob  (US Patent No. 9,888,371 B1).
Regarding claims 1 and 11, Madden teaches: 
A method comprising: transmitting, via one or more devices, one or more first signals indicative of one or more first statuses of the one or more devices; receiving, via a controller, the one or more first signals (see Fig.1 item 108 and ¶ [0002],[0057],[0058], Madden shows a home monitoring system which includes various hardware devices installed on a property for tracking activity on the property, and an Activity data collector which receives activity from devices connected to the home network data (receiving, via a controller, the one or more first signals), where activity data includes operational status e.g., on/off, functions being performed, image data, audio data and sensor data etc. (signals indicative of one or more first statuses of the one or more devices), 
determining, via the controller and based on the one or more first statuses, a base model; (see Fig.2A and [0048],[0050], Madden shows the system includes site-specific human and/or object models which are trained using activity data collected by the activity data collector, and a pattern recognition module can analyze the activity data and train one or more site-specific object/human models (based on the one or more first statuses, a base model), ¶ [0069],[0071] shows the pattern recognition module uses analytics software e.g., cluster analysis and/or neural networks to determine one or more patterns in the collected activity data, Fig.3C and [0051],[0052] shows the system generates a knowledge base for the home network and one or more rules defining objects, persons, routines or a combination)
transmitting, via one or more devices, one or more second signals indicative of one or more second statuses of the one or more devices; receiving, via the controller, the one or more second signals; (see Fig.1 and ¶ [0002],[0057],[0058], Madden shows the Activity data collector receives activity from devices connected to the home network data, where the activity data includes operational status e.g., on/off, functions being performed, image data, audio data, sensor data etc. (receiving, via the controller, the one or more second signals;), 
comparing, via the controller, the one or more second statuses to the base model; determining, via the controller and based on said comparing, an occurrence of an abnormal condition when the one or more second statuses are different than the base model; (see Fig.1 item 118 and ¶ [0195], Madden shows the system can be used to monitoring the well-being of a resident of a home or care facility, using sensors and devices to e.g., video, audio, sensors, light switches, etc. can be used to determine if a person is following a normal routine e.g. a rule including one or more activities (comparing, via the controller, the one or more second statuses to the base model), deviations from the rule(s) defining the routine e.g., activities do not occur at expected times, activities occur out of order or not at all (when the one or more second statuses are different than the base model), can cause the home monitoring system to generate a series of escalating notifications responsive to the anomaly (an occurrence of an abnormal condition)
Madden does not explicitly show:
receiving, via the controller and transmitted via the one or more devices, one or more third signals indicative of one or more third statuses of the one or more devices; and 
determining, via the controller, an occurrence of a recurring abnormal condition when the one or more third statuses are the same as the one or more second statuses; and 
updating, via the controller, the base model based on the recurring abnormal condition
Jacob shows:
determining, via the controller, an occurrence of a recurring abnormal condition when the one or more third statuses are the same as the one or more second statuses; (see Fig. 1 item 142 and col.1 lines 5-8, col.3 line 65-col.4 line 21, Jacob shows a home security system for monitoring a local physical environment for abnormal conditions or threats, which includes a server controller communicating with home sensors and a monitoring service center, col.6 lines 26-51 shows server may further include a profile database to store data related to the local physical environment  such as sounds, movements, lights, temperature, air pressure, or other static or variable conditions specific to the environment (one or more second statuses… third statuses), including sensor data regarding ordinary sounds not indicative of an abnormal environmental condition that have been received at a microphone and uploaded to the server via the network, such as clock chimes, col.16 lines 32-64 shows an environment may contain recurring sounds that are not indicative of abnormal conditions but could indicate abnormal conditions in other environments, such as train whistles for a house near a railway or loud chimes of a grandfather clock (an occurrence of a recurring abnormal condition)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madden to incorporate the teaching of Jacob such that the controller determines signals from one or more sensors and which are recurring and indicate an abnormal condition. Doing so would improve security in the home environment since the system controller would use the machine learning model and to compare the received signals from one or more sensors to determine a recurring abnormal condition.
Bruck shows:
when the one or more second statuses are different than the base model; receiving, via the controller and transmitted via the one or more devices, one or more third signals indicative of one or more third statuses of the one or more devices; and updating, via the controller, the base model based on the recurring abnormal condition (see Fig. 1 and [0021],[0023], Bruck shows a home management system for managing the smart home environment, which includes sensors that monitor the environment for indications that persons and animals are present or absent from the environment, for example, motion sensors, light sensors, cameras, microphones, entryway sensors, smart light switches, mobile device scanners and the like, and a controller and a machine learning system with an occupancy model, where the machine learning system may be any suitable machine learning system for example, a Bayesian network, artificial neural network, [0024] shows the machine learning system is governed by a set of rules for sensor input, which may be used to correct occupancy estimates of the machine learning system and adjust the occupancy model. For example, the machine learning system may generate an occupancy estimate based on signals from the various sensors in the smart home environment which includes an estimate that a person is in a basement. A rules-based interpretation of signals from the basement may contradict this estimate. For example, signals from an entryway sensor may indicate that the basement door is closed and has not been opened recently, and no motion may have been detected in the basement (one or more third signals indicative of one or more third statuses of the one or more devices). The occupancy estimate from the machine learning system may be corrected, and the occupancy model may be updated based on the correction which further trains the machine learning system (updating, via the controller, the base model based on the recurring abnormal condition)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madden and Jacob to incorporate the teaching of Bruck such that the controller determines signals from one or more sensors and corrects the occupancy model and training the machine learning system. Doing so would enable different smart home applications knowledge of the occupancy state of the home: whether the home is vacant or occupied since the system controller uses a machine learning model and receiving signals from one or more sensors to correct and train the occupancy model.

Regarding claims 2 and 12, Madden modified by Bruck and Jacob teaches method and system of claims 1 and 11
Madden shows:
The method of claim 1, further comprising transmitting a notification to an external device indicative of the abnormal condition (see Fig.1 items 114,126 and ¶ [0195], Madden shows the monitoring system includes a notification generator, and the system can be used to monitor the well-being of a resident of a home using sensors e.g., video, audio, sensors, light switches, etc. to determine if a person is following a normal routine e.g. a rule including one or more activities, and deviations from the rule(s) defining the routine e.g., activities do not occur at expected times, activities occur out of order or not at all), can cause the home monitoring system to generate a series of escalating notifications responsive to the anomaly, [0042] shows a user device 106a may be configured to display a user interface e.g., a web page provided by the home monitoring system that enables a user to receive reports related to the home monitoring system e.g., notifications generated by notification generator (transmitting a notification to an external device)

Regarding claims 3 and 13, Madden modified by Bruck and Jacob teaches method and system of claims 1 and 11
Madden shows:  
The method of claim 1, wherein the one or more devices includes at least one from a group consisting of a smart light switch, a smart outlet, and a virtual assistant. (see Fig.1 item 118 and ¶ [0195],[0105], Madden shows the system can be used to monitor the health/well-being of a resident of a home, using sensors and devices, which can include but are not limited to: lights fixtures (e.g., a network-connected lamp), appliances (e.g., “smart” refrigerator), home electronics (e.g., television, coffeemaker), stereo systems, “smart” speakers, or other devices that include network connectivity and are connected to the home network (a smart light switch)

Regarding claims 4 and 14, Madden modified by Bruck and Jacob teaches method and system of claims 1 and 11
Madden shows:  
The method of claim 1, further comprising: determining, based on the comparison, a safe score; and comparing the safe score to a threshold to determine the occurrence of the abnormal condition. (see ¶ [0097],[0103],[0156], Madden shows the home monitoring system can determine that a user usually (e.g., statistically significant) exits the house with a user device (e.g., mobile phone), and prompt the user if the user would like to create a rule to be reminded to take the mobile device when leaving the house, a statistical significance can be determined by values and/or thresholds of occurrence, for example, a user and the user's mobile phone exiting the house together 80% of the time can be determined to be a significant rule (a safe score), once a rule has been generated by the rule evaluator, the pattern recognition module establishes a threshold of confidence that an object/person or routine exists, and a notification is generated and provided to the user device (comparing the safe score to a threshold to determine the occurrence of the abnormal condition)

Regarding claims 5 and 15, Madden modified by Bruck and Jacob teaches method and system of claims 1 and 11
Madden shows: 
The method of claim 1, wherein the first statuses and the second statuses of the one or more devices are at least one from a group consisting of an on state, an off state, an in use state, a motion detection indication, an open state, a closed state, or a physical action. (see ¶ [0058], Madden shows Activity data can include, but is not limited to, information relating to device position (e.g., geo-location, altitude), operational status (e.g., on/off, functions being performed etc. (first statuses and the second statuses of the one or more devices are at least one from a group consisting of an on state, an off state)

Regarding claims 6, and 16 Madden modified by Bruck and Jacob teaches method and system of claims 1 and 11
Madden shows: 
The method of claim 1, further comprising generating a timeline including the first statuses and the second statuses (see ¶ [0089], Madden shows the pattern recognition module can detect routines for human users from the collected activity data, a routine can include a geo-path of the user through the area within the home network, a schedule including a start and stop time, a set of actions performed by the user, and a repetition frequency, for example, a morning routine for a user may include wake up and use bathroom, walk to kitchen and make coffee etc. and an associate time frame and duration (a timeline including the first statuses and the second statuses)

Regarding claims 8 and 18, Madden modified by Bruck and Jacob teaches method and system of claims 1 and 11
Madden shows: 
The method of claim 1, wherein determining the base model further includes training an artificial neural network (see ¶ [0069],[0071], Madden shows the pattern recognition module uses analytics software e.g., cluster analysis and/or neural networks to determine one or more patterns in the collected activity data, [0048],[0050] shows the system includes site-specific human and/or object models which are trained using activity data collected by the activity data collector, and a pattern recognition module can analyze the activity data and train one or more site-specific object/human models (base model further includes training an artificial neural network).

Regarding claims 9 and 19, Madden modified by Bruck and Jacob teaches method and system of claims 1 and 11
Madden shows: 
The method of claim 1, wherein the one or more first signals indicative of one or more first statuses of the one or more devices are received during an installation period (see Fig.2A and [0048],[0050], Madden shows the system includes site-specific human and/or object models which are trained using activity data collected by the activity data collector, and a pattern recognition module can analyze the activity data and train one or more site-specific object/human models (signals indicative of one or more first statuses of the one or more devices are received 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madden, in views of Bruck and Jacob, and in further view of Gefen et al (US Patent Application Pub. No. 2019/0228296 A1) hereinafter Gefen. 
Regarding claims 7 and 17, Madden modified by Bruck and Jacob teaches method and system of claims 6 and 16
Madden does not explicitly show:
The method of claim 6, wherein the timeline is displayed on an external device
Gefen shows:
The method of claim 6, wherein the timeline is displayed on an external device (see Fig. 2 and [0005],[0029], Gefen shows a system that provides comprehensive context for events and real-time insights about the status of assets within the environment, which includes a collection component, an analysis server, a time series anomaly detection module, and a user interface that presents the performance of the system across time overlapped with important events tagged to it (timeline is displayed on an external device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madden to incorporate the teaching of Gefen such that the pattern recognition module which detects routines for users from the collected activity data, a schedule including a start and stop time, a set of actions performed by the user, and a repetition frequency, and an associate time frame and duration, includes a graphical user interface that presents the performance of the system across time overlapped with important events tagged to it. Doing so would provide a visual display to help users take more informed decisions since the system would that presents the performance of the system across time overlapped with important events tagged to it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                   
RANJAN PANT
Examiner
Art Unit 2458 

/RP/
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458